

EXHIBIT 10.1






ANADARKO PETROLEUM CORPORATION


2012 OMNIBUS INCENTIVE COMPENSATION PLAN


(As Amended and Restated Effective as of May 10, 2016)










--------------------------------------------------------------------------------







TABLE OF CONTENTS
 
 
 
 
 
SECTION 1 PURPOSES; PRIOR PLAN
1


 
 
 
 
 
 
SECTION 2 DEFINITIONS
1


 
 
2.1


Award
1


 
 
2.2


Award Agreement
2


 
 
2.3


Beneficiary
2


 
 
2.4


Board
2


 
 
2.5


Cash Awards
2


 
 
2.6


Cause
2


 
 
2.7


Change in Capitalization
3


 
 
2.8


Change of Control
3


 
 
2.9


Code
4


 
 
2.10


Common Stock
4


 
 
2.11


Company
5


 
 
2.12


Consultant
5


 
 
2.13


Covered Employee
5


 
 
2.14


Dividend Payment Date
5


 
 
2.15


Effective Date
5


 
 
2.16


Employee
5


 
 
2.17


Employer
5


 
 
2.18


Exchange Act
5


 
 
2.19


Fair Market Value
5


 
 
2.20


Full Value Award
6


 
 
2.21


Good Reason
6


 
 
2.22


Incentive Award
6


 
 
2.23


Incentive Stock Option
6


 
 
2.24


Management Committee
6


 
 
2.25


Maximum Grant
7


 
 
2.26


Nonqualified Option
7


 
 
2.27


Option
7


 
 
2.28


Option Price
7


 
 
2.29


Other Stock-Based Award
7


 
 
2.30


Participant
7


 
 
2.31


Performance Goals
7


 
 
2.32


Performance Period
9


 
 
2.33


Performance Shares
9


 
 
2.34


Performance Units
9


 
 
2.35


Permitted Transferee
9


 



i



--------------------------------------------------------------------------------




 
2.36


Plan
9


 
 
2.37


Plan Administrator
9


 
 
2.38


Prior Plan
10


 
 
2.39


Restricted Stock
10


 
 
2.40


Restricted Stock Units
10


 
 
2.41


Restriction Period
10


 
 
2.42


Rule 16b-3
10


 
 
2.43


Section 16 Insider
10


 
 
2.44


Section 162(m)
10


 
 
2.45


Section 409A
10


 
 
2.46


Securities Act
10


 
 
2.47


Stock Appreciation Right
10


 
 
2.48


Subsidiary
11


 
 
2.49


Termination of Service
11


 
 
 
 
 
 
SECTION 3 ADMINISTRATION
11


 
 
3.1


Plan Administrator
11


 
 
3.2


Authority of Plan Administrator
12


 
 
3.3


Indemnification of Plan Administrator
13


 
 
3.4


Delegation to Management Committee
13


 
 
 
 
 
 
SECTION 4 ELIGIBILITY
13


 
 
 
 
 
 
SECTION 5 SHARES AVAILABLE FOR THE PLAN
14


 
 
5.1


Aggregate Shares
14


 
 
5.2


Individual Limitations
16


 
 
5.3


Adjustments in Authorized Shares
17


 
 
5.4


Effect of Certain Transactions
17


 
 
5.5


Minimum Vesting Requirements for Options and Stock Appreciation Rights
18


 
 
 
 
 
 
SECTION 6 AWARD AGREEMENTS
18


 
 
 
 
 
 
SECTION 7 STOCK OPTIONS
18


 
 
7.1


Grant of Options
18


 
 
7.2


Special Provisions Applicable to Incentive Stock Options
19


 
 
7.3


Terms of Options
20


 
 
 
 
 
 
SECTION 8 STOCK APPRECIATION RIGHTS
23


 
 
8.1


Grant of Stock Appreciation Rights
23


 
 
8.2


Exercise of Stock Appreciation Rights
23


 
 
8.3


Special Provisions Applicable to Stock Appreciation Rights
23


 
 
8.4


No Repricing or Exchange
24


 
 
 
 
 
 
SECTION 9 PERFORMANCE SHARES AND PERFORMANCE UNITS
24


 
 
9.1


Grant of Performance Shares and Performance Units
24


 
 
9.2


Value of Performance Shares and Performance Units
24


 



ii



--------------------------------------------------------------------------------




 
9.3


Payment of Performance Shares and Performance Units
25


 
 
9.4


Form and Timing of Payment
25


 
 
9.5


Dividend Equivalents
25


 
 
 
 
 
 
SECTION 10 RESTRICTED STOCK
26


 
 
10.1


Grant of Restricted Stock
26


 
 
10.2


Restriction Period
26


 
 
10.3


Other Restrictions
26


 
 
10.4


Voting Rights; Dividends and Other Distributions
26


 
 
10.5


Issuance of Shares; Settlement of Awards
27


 
 
 
 
 
 
SECTION 11 RESTRICTED STOCK UNITS
27


 
 
11.10


Grant of Restricted Stock Units
27


 
 
11.2


Restriction Period
27


 
 
11.3


Other Restrictions
28


 
 
11.4


Dividend Equivalents
28


 
 
11.5


Issuance of Shares; Settlement of Awards
28


 
 
 
 
 
 
SECTION 12 INCENTIVE AWARDS
29


 
 
12.1


Incentive Awards
29


 
 
12.2


Performance Goal Certification
29


 
 
12.3


Discretion to Reduce Awards; Participant’s Performance
29


 
 
12.40


Required Payment of Incentive Awards
30


 
 
 
 
SECTION 13 CASH AWARDS AND OTHER STOCK-BASED AWARDS
30


 
 
13.1


Grant of Cash Awards
30


 
 
13.2


Other Stock-Based Awards
30


 
 
13.3


Value of Cash Awards and Other Stock-Based Awards
30


 
 
13.4


Payment of Cash Awards and Other Stock-Based Awards
31


 
 
 
 
 
 
SECTION 14 DEFERRAL ELECTIONS
31


 
 
 
 
 
 
SECTION 15 TERMINATION OF SERVICE
31


 
 
 
 
 
 
SECTION 16 EFFECT OF A CHANGE IN CONTROL
32


 
 
 
 
 
 
SECTION 17 REGULATORY APPROVALS AND LISTING
33


 
SECTION 18 GENERAL PROVISIONS
34


 
 
18.1


Clawback/Forfeiture Events
34


 
 
18.2


Nontransferability
35


 
 
18.3


No Individual Rights
35


 
 
18.4


Other Compensation
35


 
 
18.5


Leaves of Absence and Change in Status
35


 
 
18.6


Transfers
36


 
 
18.7


Unfunded Obligations
36


 
 
18.8


Beneficiaries
36


 
 
18.9


Governing Law
37


 



iii



--------------------------------------------------------------------------------




 
18.10


Satisfaction of Tax Obligations
37


 
 
18.11


Participants in Foreign Jurisdictions
38


 
 
 
 
 
 
SECTION 19 REGULATORY COMPLIANCE
38


 
 
19.1


Rule 16b-3 of the Exchange Act and Section 162(m)
38


 
 
19.2


Section 409A
38


 
 
 
 
 
 
SECTION 20 ESTABLISHMENT AND TERM OF PLAN
39


 
 
 
 
 
 
SECTION 21 AMENDMENT, TERMINATION OR DISCONTINUANCE OF PLAN
39


 
 
21.1


Amendment of Plan
39


 
 
21.2


Termination or Suspension of Plan
40


 
 
21.3


Section 162(m) Approval
40


 



iv



--------------------------------------------------------------------------------





ANADARKO PETROLEUM CORPORATION
2012 OMNIBUS INCENTIVE COMPENSATION PLAN
(As Amended and Restated Effective as of May 10, 2016)


SECTION 1
PURPOSES; PRIOR PLAN


The purposes of the Anadarko Petroleum Corporation 2012 Omnibus Incentive
Compensation Plan (the “Plan”) are to promote the interests of Anadarko
Petroleum Corporation (the “Company”) and its stockholders by strengthening its
ability to attract, retain and motivate Employees and Consultants of the Company
and any Subsidiary by furnishing suitable recognition of their performance,
ability and experience, to align their interests and efforts to the long-term
interests of the Company’s stockholders, and to provide them with a direct
incentive to achieve the Company’s strategic and financial goals. In furtherance
of these purposes, the Plan provides for the grant of Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Shares, Performance Units, Incentive Awards, Cash Awards, and Other Stock-Based
Awards to Participants in accordance with the terms and conditions set forth
below.


The Plan as set forth herein constitutes an amendment and restatement of the
Company’s 2012 Omnibus Incentive Compensation Plan as in effect immediately
prior to the Effective Date (the “Prior Plan”). The Prior Plan replaced the
Company’s 2008 Omnibus Incentive Compensation Plan effective as of May 15, 2012,
and no further awards have or will be made under such 2008 Omnibus Incentive
Compensation Plan from and after such date. The Plan shall supersede and replace
in its entirety the Prior Plan; provided, however, that, notwithstanding any
provisions herein to the contrary, each award granted under the Prior Plan prior
to the Effective Date shall be subject to the terms and provisions applicable to
such award under the Prior Plan as in effect immediately prior to the Effective
Date.




SECTION 2
DEFINITIONS


Unless otherwise required by the context, the following terms when used in the
Plan shall have the meanings set forth in this Section 2:


2.1    Award


Any Option, Stock Appreciation Right, Restricted Stock, Restricted Stock Unit,
Performance Share, Performance Unit, Incentive Award, Cash Award or Other
Stock-Based Award, in each case payable in cash and/or in Common Stock as may be
designated by the Plan Administrator.




1



--------------------------------------------------------------------------------




2.2    Award Agreement


The written agreement or other documentation setting forth the terms,
conditions, rights and duties applicable to an Award granted under the Plan
(which, in the discretion of the Plan Administrator, need not be countersigned
by a Participant). The Plan Administrator may, in its discretion, provide for
the use of electronic, internet or other non-paper Award Agreements. The
requirement for delivery of a written agreement is satisfied by electronic
delivery of such agreement provided that evidence of the Participant’s receipt
of such electronic delivery is available to the Company and such delivery is not
prohibited by applicable laws and regulations.


2.3    Beneficiary


The person or persons designated by the Participant pursuant to Section 7.3(f)
or Section 18.8 to whom payments are to be paid pursuant to the terms of the
Plan in the event of the Participant’s death.


2.4    Board


The Board of Directors of the Company.


2.5    Cash Awards


As defined in Section 13.1.


2.6    Cause


“Cause” shall have the meaning ascribed thereto in any employment, consulting or
similar service agreement between a Participant and an Employer, or, in the
absence of such agreement, a termination of a Participant’s employment with the
Company and its Subsidiaries resulting from (a) substandard work performance or
repeated unreliability that has not been cured to the Employer’s satisfaction;
(b) workplace misconduct; (c) excessive absenteeism; (d) violation of safety
rules; (e) violation of an Employer’s policies, including without limitation,
the Employer’s “Code of Business Conduct and Ethics”; (f) fraud or other
dishonesty against the Employer; (g) engagement in conduct that the Participant
knows or should know is materially injurious to the business or reputation of
the Employer; (h) falsifying Employer or Employee records (including an
employment application); (i) on-the-job intoxication or being under the
influence of alcohol or an illegal narcotic or a drug not being used as
prescribed; (j) unauthorized use of Employer equipment or confidential
information of an Employer or third party who has entrusted such information to
the Employer; or (k) conviction of a misdemeanor involving moral turpitude or a
felony. With respect to a Consultant, Cause shall also include a breach by the
Consultant of the applicable consulting or similar service agreement. Whether a
Participant has been terminated for Cause will be determined by the Board in its
sole discretion with respect to a Section 16 Insider and, with respect to all
other Participants, by the Vice President of Human Resources or the Company’s
General Counsel, each in his or her sole discretion.




2



--------------------------------------------------------------------------------




2.7    Change in Capitalization


Any increase or reduction in the number of shares of Common Stock, any change
(including, without limitation, in the case of a spin-off, dividend or other
distribution in respect of shares, a change in value) in the shares of Common
Stock or any exchange of shares of Common Stock for a different number or kind
of shares of Common Stock or other securities of the Company or another
corporation, by reason of a reclassification, recapitalization, merger,
consolidation, reorganization, spin-off, split-up, issuance of warrants, rights
or debentures, stock dividend, stock split or reverse stock split, extraordinary
cash dividend, property dividend, combination or exchange of shares, repurchase
of shares, change in corporate structure or otherwise.


2.8    Change of Control


The occurrence of any of the following after the Effective Date:


(a)    any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Exchange Act) (a “Person“) acquires beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either (A) the then outstanding shares of Common Stock of the Company
(the “Outstanding Company Common Stock“) or (B) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (1) any acquisition
directly from the Company, (2) any acquisition by the Company, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or (4)
any acquisition pursuant to a transaction which complies with clauses (A), (B)
and (C) of Section 2.8(c); or


(b)    individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or


(c)    consummation by the Company of a reorganization, merger or consolidation
or sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets of another entity (a “Business
Combination”), in each case, unless, following such Business Combination, (A)
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company


3



--------------------------------------------------------------------------------




Common Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of Common Stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of Common Stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or


(d)    approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.


Notwithstanding the foregoing, with respect to an Award that (i) is subject to
Section 409A and (ii) a Change of Control would accelerate the timing of payment
thereunder, the term “Change of Control” shall mean a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company, as defined in Section 409A and the authoritative
guidance issued thereunder, but only to the extent inconsistent with the above
definition, and only to the minimum extent necessary to comply with Section 409A
as determined by the Compensation and Benefits Committee of the Board.


2.9    Code


The Internal Revenue Code of 1986, as amended and in effect from time to time,
and the temporary or final regulations of the Secretary of the U.S. Treasury
adopted pursuant to the Code.


2.10    Common Stock


The Common Stock of the Company, $0.10 par value per share, or such other class
of shares or other securities as may be applicable pursuant to the provisions of
Section 5.




4



--------------------------------------------------------------------------------




2.11    Company


As defined in Section 1.


2.12    Consultant


Any consultant, agent, advisor or independent contractor (including a
non-employee member of the Board) who renders services to the Company or any
Subsidiary that qualifies as a consultant under the applicable rules of the
Securities and Exchange Commission for registration of Common Stock on a Form
S-8 Registration Statement.


2.13    Covered Employee


With respect to any grant of an Award, a Participant who the Plan Administrator
deems is or may become a “covered employee” as defined in Section 162(m) for any
year.


2.14    Dividend Payment Date


As defined in Section 9.5.


2.15    Effective Date


The effective date of the Plan is May 10, 2016, the date on which this amendment
and restatement was approved by the stockholders of the Company.


2.16    Employee


Any officer or other employee of the Company or of any Subsidiary. An Employee
on a leave of absence for such periods and purposes conforming to the personnel
policy of the Company may be considered still in the employ of the Company or a
Subsidiary for purposes of eligibility for participation in the Plan.


2.17    Employer


As to any Participant on any date, the Company or a Subsidiary that employs or
retains the Participant on such date.


2.18    Exchange Act


The Securities Exchange Act of 1934, as amended and rules promulgated
thereunder.


2.19    Fair Market Value


As of any given date, the closing sales price at which Common Stock is sold on
such date as reported in the NYSE-Composite Transactions by The Wall Street
Journal or any other comparable service the Plan Administrator may determine is
reliable for such date, or if no


5



--------------------------------------------------------------------------------




Common Stock was traded on such date, on the next preceding day on which Common
Stock was so traded. If the Fair Market Value of the Common Stock cannot be
determined pursuant to the preceding provisions, the “Fair Market Value” of the
Common Stock shall be determined by the Plan Administrator in such a manner as
it deems appropriate, consistent with the requirements of Section 409A.


2.20    Full Value Award


An Award other than of Options or Stock Appreciation Rights, which is settled by
the issuance of Common Stock.


2.21    Good Reason


Unless otherwise provided in an Award Agreement, the term “Good Reason” shall
have the following meaning as applied to a Participant who is an Employee: (i)
to the extent defined in an Employee’s employment agreement, the term “Good
Reason” shall have the same meaning as set forth in the employment agreement
with respect to such Employee, (ii) in the case of an Employee covered by the
Company’s Key Employee Change-of-Control Contract, the term “Good Reason” shall
have the same meaning as set forth in the Key Employee Change-of-Control
Contract entered into with such Employee, (iii) in the case of an Employee
covered by the Company’s Key Manager Change-of-Control Agreement, the term “Good
Reason” shall have the same meaning as set forth in the Key Manager
Change-of-Control Agreement entered into with such Employee; and (iv) in the
case of any Employee not covered by clause (i), (ii) or (iii) above, the term
“Good Reason” shall have the same meaning as set forth in the Company’s Change
of Control Severance Plan, as it may be amended from time to time. With respect
to a Participant who is not an Employee, “Good Reason” shall have the meaning
ascribed thereto in the applicable Award Agreement and, in the absence of the
definition of such term in such agreement, the provisions in Section 16 relating
to “Good Reason” shall not be applicable to such Participant’s Award evidenced
by such agreement.


2.22    Incentive Award


A percentage of base salary, a fixed dollar amount or other measure of
compensation which Participants are eligible to receive, in cash, Common Stock
and/or other Awards under the Plan, at the end of a Performance Period if
certain performance measures are achieved.


2.23    Incentive Stock Option


An option intended to meet the requirements of an “incentive stock option” as
defined in Section 422 of the Code, as in effect at the time of grant of such
Option, or any statutory provision that may hereafter replace such section.


2.24    Management Committee


A committee designated by the Board (either by resolution or by provisions
contained in the Plan) and consisting of the Chief Executive Officer, provided
that such officer is a member


6



--------------------------------------------------------------------------------




of the Board, and such other members of the Board as the Board may determine
from time to time.


2.25    Maximum Grant


The maximum grants set forth in Section 5.2(a).


2.26    Nonqualified Option


An Option which is not intended to meet the requirements of an “incentive stock
option” as defined in Section 422 of the Code.


2.27    Option


An Incentive Stock Option or a Nonqualified Option.


2.28    Option Price


The price per share of Common Stock at which an Option is exercisable.


2.29    Other Stock-Based Award


As defined in Section 13.2.


2.30    Participant


An eligible Employee or a Consultant (which includes, for the avoidance of
doubt, a non-employee member of the Board) to whom Awards are granted under the
Plan as set forth in Section 4. References to a “Participant” in the Plan will
be interpreted to mean an Employee, a Consultant, Employees or Consultants as
individual groups or as one group in the aggregate, as the context so provides.


2.31    Performance Goals


The Plan Administrator may grant Awards subject to one or more Performance Goals
set forth in the table below (collectively the “Performance Goals”) to any
Participant, including, without limitation, to any Covered Employee. As to any
such Awards, the Plan Administrator shall establish one or more of the
Performance Goals for each Performance Period in writing. Each Performance Goal
selected for a particular Performance Period shall include any one or more of
the following, either individually, alternatively or in any combination, applied
to either the Company as a whole or to a Subsidiary or a business unit of the
Company or any Subsidiary, either individually, alternatively or in any
combination, and measured either annually or cumulatively over a period of time,
on an absolute basis or relative to the pre-established target, to previous
years’ results or to a designated comparison group, in each case as specified by
the Plan Administrator:






7



--------------------------------------------------------------------------------




Financial Goals
•    Earnings
•    Revenues
•    Debt level
•    Cost reduction targets
•    Interest-sensitivity gap levels
•    EBITDAX
•    Debt/average daily production
•    Earnings per share
•    Cash flow from operations
•    Equity ratios
•    Capital expended
•    Weighted average cost of capital
•    Return on assets
•    Debt/proved developed reserves
•    Net income
•    Free cash flow
•    Expenses
•    Working capital
•    Operating or profit margin
•    Return on equity or capital employed or investment
•    Debt/proved reserves
Operating Goals
•    Amount of oil and/or gas reserves
•    Lease operating expense or lease operating expense/barrels of oil
equivalent
•    Oil and/or gas reserve additions
•    Costs of finding and/or developing oil and/or gas reserves
•    Operating costs
•    Oil and/or gas replacement ratios
•    Natural gas and/or oil production or sales
Corporate and Other Goals
•    Total stockholder return
•    Asset quality levels
•    Investments
•    Satisfactory internal or external audits
•    Achievement of balance sheet or income statement objectives
•    General and administrative expenses
•    Market share
•    Assets
•    Asset sale targets
•    Value of assets
•    Employee retention/attrition rates
•    Improvement of financial ratings
•    Production growth per net debt adjusted share
•    Charge-offs
•    Non-performing assets
•    Fair Market Value of Common Stock
•    Regulatory compliance
•    Safety targets
•    Economic value added





The Plan Administrator may adjust the Performance Goals to include or exclude
the impact of an event or occurrence which the Plan Administrator determines
should appropriately be included or excluded, including, without limitation,
extraordinary, unusual or infrequent items or events, charges, gains or losses
on the disposition of business units, losses from discontinued operations,
restatements and accounting changes and other unplanned special charges such as
restructuring expenses, acquisitions, acquisition expenses, including expenses
related to goodwill and other intangible assets, stock offerings, stock
repurchases and loan loss provisions. The Plan Administrator may also provide
for the manner in which performance will be measured against the Performance
Goals (or may adjust the Performance Goals) to reflect the impact of specified
corporate transactions, a Change in Capitalization, special charges, accounting
policy changes and tax law changes. In addition, the Plan Administrator may make
such adjustments to the Performance Goals applicable to Participants who are not
Covered Employees as it determines are appropriate. Such adjustments may occur
at the time of the granting of an Award, or at any time thereafter, but, in the
case of Covered Employees, only to the extent permitted by Section 162(m).
Performance Goals may include a threshold level of performance below which no


8



--------------------------------------------------------------------------------




Awards shall be earned, target levels of performance at which specific Awards
will be earned, and a maximum level of performance at which the maximum level of
Awards will be earned.


With respect to “performance-based compensation” within the meaning of Section
162(m) for Covered Employees, the Plan Administrator shall establish the
applicable Performance Goals within any time period required under Section
162(m) and the Plan Administrator may not in any event increase the amount of
compensation payable to a Covered Employee upon the satisfaction of any
Performance Goal. Prior to the payment of any “performance-based compensation”
within the meaning of Section 162(m), the Plan Administrator shall certify in
writing (which shall be satisfied upon the Plan Administrator’s approval of
preambles and resolutions regarding such performance results and payout and
without condition with respect to any subsequent approval of the minutes of the
meeting relating to such certification) the extent to which the applicable
Performance Goals were, in fact, achieved and the amounts to be paid, vested or
delivered as a result thereof; provided, that the Plan Administrator may reduce,
but not increase, such amount.


2.32    Performance Period


That period of time during which Performance Goals are evaluated to determine
the vesting or granting of Awards under the Plan, as the Plan Administrator may
determine, provided that the period is no longer than ten (10) years.


2.33    Performance Shares


An Award granted under the Plan representing the right to receive a number of
shares of Common Stock for each Performance Share granted, as the Plan
Administrator may determine.


2.34    Performance Units


An Award granted under the Plan representing the right to receive a payment
(either in cash or Common Stock) equal to the value of a Performance Unit, as
the Plan Administrator may determine.


2.35    Permitted Transferee


As defined in Section 7.3(f).


2.36    Plan


As defined in Section 1.


2.37    Plan Administrator


Those committees appointed and authorized pursuant to Section 3 to administer
the Plan.




9



--------------------------------------------------------------------------------




2.38    Prior Plan


As defined in Section 1.


2.39    Restricted Stock


Common Stock granted under the Plan that is subject to the requirements of
Section 10 and such other restrictions as the Plan Administrator deems
appropriate. References to Restricted Stock in the Plan shall include Restricted
Stock awarded in conjunction with Incentive Awards pursuant to Section 12,
unless the context otherwise requires.


2.40    Restricted Stock Units


An Award granted under the Plan representing a right to receive a payment
(either in cash and/or Common Stock) equal to the value of a share of Common
Stock.


2.41    Restriction Period


As defined in Sections 10.2 and 11.2, as applicable.


2.42    Rule 16b-3


Rule 16b-3 of the General Rules and Regulations under the Exchange Act.


2.43    Section 16 Insider


Any person who is selected by the Plan Administrator to receive an Award
pursuant to the Plan and who is or is reasonably expected to become subject to
the requirements of Section 16 of the Exchange Act, and the rules and
regulations promulgated thereunder.


2.44    Section 162(m)


Section 162(m) of the Code.


2.45    Section 409A


Section 409A of the Code.


2.46    Securities Act


The Securities Act of 1933, as amended and rules promulgated thereunder.


2.47    Stock Appreciation Right


Any right granted under Section 8.




10



--------------------------------------------------------------------------------




2.48    Subsidiary


An entity that is designated by the Plan Administrator as a subsidiary for
purposes of the Plan and that is a corporation, partnership, joint venture,
limited liability company, limited liability partnership, or other entity in
which the Company owns directly or indirectly, fifty percent (50%) or more of
the voting power or profit interests, or as to which the Company or one of its
affiliates serves as general or managing partner or in a similar capacity.
Notwithstanding the foregoing, for purposes of Options intended to qualify as
Incentive Stock Options, the term “Subsidiary” shall mean a corporation (or
other entity treated as a corporation for tax purposes) in which the Company
directly or indirectly holds more than fifty percent (50%) of the voting power.


2.49    Termination of Service


(a)    As to an Employee, the time when the employee-employer relationship
between a Participant and the Company or any Employer is terminated for any
reason, including, without limitation, a termination by resignation, discharge,
death, disability or retirement; but excluding terminations where the
Participant simultaneously commences or remains in employment or service with
the Company or any Employer.


(b)    As to a Consultant, the time when the engagement of a Participant as a
Consultant to the Company or any Employer is terminated for any reason, with or
without Cause, including, without limitation, by resignation, discharge, death
or retirement, but excluding terminations where the Consultant simultaneously
commences or remains in employment or service with the Company or any Employer.




SECTION 3
ADMINISTRATION


3.1Plan Administrator


(a)    The Compensation and Benefits Committee of the Board shall be the Plan
Administrator with respect to all Covered Employees and all Section 16 Insiders.
As to these individuals, the Plan Administrator (including each individual that
is a member thereof) shall be constituted at all times so as to (i) be
“independent” as such term is defined pursuant to the rules of any stock
exchange on which the Common Stock may then be listed, and (ii) meet the
non-employee director standards of Rule 16b-3 and the outside director
requirements of Section 162(m), so long as any of the Company’s equity
securities are registered pursuant to Section 12(b) or 12(g) of the Exchange
Act.


(b)    Other than as set forth in Section 3.1(a) and subject to Section 3.4 (and
subject to applicable law), the Management Committee shall be the Plan
Administrator. The Board may from time to time remove members from, or add
members to, the Management Committee.




11



--------------------------------------------------------------------------------




(c)    Notwithstanding Sections 3.1(a) and 3.1(b), the Board may designate
itself or the Compensation and Benefits Committee of the Board as the Plan
Administrator as to any Participant or groups of Participants unless such
designation with respect to a Participant or groups of Participants would not be
in compliance with the requirements of the Code, the Exchange Act or the
Securities Act.


(d)    The above committees hereby designate the appropriate Employees or other
agents of the Company to handle the day-to-day administrative matters of the
Plan.


3.2Authority of Plan Administrator


Subject to the express terms and conditions set forth herein, the Plan
Administrator shall have the power from time to time to:
    
(a)    select the Participants to whom Awards shall be granted under the Plan
and the number of shares or amount of cash subject to such Awards and prescribe
the terms and conditions (which need not be identical) of each such Award;


(b)    set the terms and conditions of any Award consistent with the terms of
the Plan (which may be based on Performance Goals or other performance measures
as the Plan Administrator shall determine), and make any amendments,
modifications or adjustments to such Awards;


(c)    construe and interpret the Plan and the Awards granted hereunder and
establish, amend and revoke rules and regulations for the administration of the
Plan, including, without limitation, correcting any defect or supplying any
omission, or reconciling any inconsistency in the Plan or in any Award
Agreement, in the manner and to the extent it shall deem necessary or advisable,
including so that the Plan and the operation of the Plan comply with Rule 16b-3,
the Code, to the extent applicable, and other applicable laws, and otherwise to
make the Plan fully effective;


(d)    exercise its discretion with respect to the powers and rights granted to
it as set forth in the Plan; and


(e)    generally, exercise such powers and perform such acts as are deemed
necessary or advisable to promote the best interests of the Company with respect
to the Plan.


All decisions and determinations by the Plan Administrator in the exercise of
the above powers shall be final, binding and conclusive upon the Company, a
Subsidiary, the Participants and all other persons having or claiming any
interest therein. The Plan Administrator shall cause the Company at the
Company’s expense to take any action related to the Plan which may be necessary
to comply with the provisions of any federal, state or foreign law or any
regulations issued thereunder, which the Plan Administrator determines are
intended to be complied with. All Awards and any administrative action taken by
the Plan Administrator shall be in conformity with all applicable federal,
state, and local laws and shall not discriminate on the basis of sex,


12



--------------------------------------------------------------------------------




race, color, religion, national origin, citizenship, age, disability, marital or
veterans status, sexual orientation or any other legally protected categories.


Notwithstanding the foregoing, the Plan Administrator shall not be entitled to
exercise any discretion otherwise authorized hereunder with respect to any
Awards held by Covered Employees that are intended to qualify as
performance-based compensation under Section 162(m) if the ability to exercise
such discretion or the exercise of such discretion itself would cause the
compensation attributable to such Awards to fail to so qualify.


3.3Indemnification of Plan Administrator


Each member of any committee acting as Plan Administrator, while serving as
such, shall be entitled, in good faith, to rely or act upon any advice of the
Company’s independent auditors, counsel or consultants hired by the committee,
or other agents assisting in the administration of the Plan. The Plan
Administrator and any Employee of the Company acting at the direction or on
behalf of the Company shall not be personally liable for any action or
determination taken or made, or not taken or made, in good faith with respect to
the Plan, and shall, to the extent permitted by law, be fully indemnified and
protected under the Company’s charter or by-laws with respect to any such action
or determination.


3.4Delegation to Management Committee


To the maximum extent permitted by applicable law and subject to Section 3.1,
the Board and the Compensation and Benefits Committee of the Board hereby
delegate to the Management Committee the authority (i) to designate the
Employees and Consultants who shall be Participants, (ii) to determine the
Awards to be granted to any such Participants or (iii) both (i) and (ii);
provided, however, that the Management Committee shall not have the authority to
grant Awards to any member of the Management Committee, a Covered Employee or a
Section 16 Insider and shall be subject to such other limitations set forth in
the Plan. This provision shall be deemed to constitute a delegation from the
Board to the Management Committee without further action by the Board. However,
the Board or the Compensation and Benefits Committee of the Board may, from time
to time, limit the total number of shares Common Stock subject to such
delegation.




SECTION 4
ELIGIBILITY


To be eligible to be a Participant, an individual must be an Employee or a
Consultant of an Employer, as of the date on which the Plan Administrator grants
to such individual an Award under the Plan. Members of the Board shall be
eligible to participate in the Plan. Each grant of an Award under the Plan shall
be evidenced by an Award Agreement.






13



--------------------------------------------------------------------------------




SECTION 5
SHARES AVAILABLE FOR THE PLAN


5.1Aggregate Shares


(a)    Share Authorization


Subject to Section 5.1(b), Section 5.1(d) and adjustment as provided in Section
5.3, the maximum aggregate number of shares of Common Stock available for
issuance under the Plan on or after the Effective Date shall be 40,960,362
shares, less the sum of (i) one (1) share for every one (1) share that was
subject to an “Option” or “Stock Appreciation Right” granted under the Prior
Plan after December 31, 2015 and prior to the Effective Date and (ii) 2.39
shares for every one (1) share that was granted under the Prior Plan as a “Full
Value Award” after December 31, 2015 and prior to the Effective Date.


(b)    Limit on Full Value Awards - Flexible Share Pool


Each share of Common Stock subject to a Full Value Award granted on or after the
Effective Date shall reduce the shares that remain available for issuance under
the Plan by 2.39 shares of Common Stock. Each share of Common Stock subject to
an Award granted on or after the Effective Date other than a Full Value Award
shall reduce the shares that remain available for issuance under the Plan by one
(1) share of Common Stock.


(c)    Limit on Incentive Stock Options


Subject to adjustment as provided in Section 5.3, the maximum aggregate number
of shares that may be issued under the Plan through Incentive Stock Options
granted under the Plan on or after the Effective Date shall be 10,000,000.


(d)    Share Usage


Any shares of Common Stock related to Awards (or awards granted under the Prior
Plan) which, after December 31, 2015, terminate by expiration, forfeiture,
cancellation, or otherwise without the issuance of such shares of Common Stock
or are settled in cash in lieu of shares of Common Stock shall be available
again for grant under the Plan; provided, however, that shares of Restricted
Stock issued under the Plan (or similar awards issued under the Prior Plan) and
forfeited back to the Plan after December 31, 2015 shall not be considered to
have been issued for purposes of this sentence and shall be available again for
grant under the Plan. However, shares of Common Stock that are subject to Stock
Appreciation Rights granted under the Plan (or that were subject to “Stock
Appreciation Rights” (as defined in the Prior Plan) granted under the Prior
Plan) but are not issued or delivered as a result of the net settlement in
shares of Common Stock of such Stock Appreciation Rights (or such “Stock
Appreciation Rights” granted under the Prior Plan) shall not be available again
for grant under the Plan. Furthermore, any shares of Common Stock withheld to
satisfy tax withholding obligations on an Award issued under the Plan (or
withheld after December 31, 2015 on an award issued under the Prior Plan),
shares of Common Stock tendered to pay the exercise price of an Award under the
Plan (or tendered after December 31, 2015 to pay the exercise price of an award
issued under the Prior Plan), and shares


14



--------------------------------------------------------------------------------




of Common Stock repurchased on the open market with the proceeds of an Option
exercise (or so repurchased after December 31, 2015 with the proceeds of the
exercise of an “Option” (as defined in the Prior Plan) granted under the Prior
Plan) will no longer be eligible to be again available for grant under the Plan.
In addition, the full number of Incentive Stock Options exercised shall be
counted against the number of shares that may be issued under the Plan through
Incentive Stock Options awarded under the Plan on or after the Effective Date
pursuant to Section 5.1(c), regardless of the number of shares of Common Stock
actually issued upon exercise of such Incentive Stock Options. The shares of
Common Stock available for issuance under the Plan may be authorized and
unissued shares of Common Stock or treasury shares of Common Stock.


Any shares of Common Stock that again become available for Awards under the Plan
pursuant to the preceding provisions of this Section shall be added as (i) one
(1) share for every one (1) share subject to Options or Stock Appreciation
Rights granted under the Plan or options or stock appreciation rights granted
under the Prior Plan, (ii) as 2.39 shares for every one (1) share subject to
Awards granted on or after the Effective Date other than Options or Stock
Appreciation Rights, and (iii) 2.39 shares for every one (1) share subject to
awards granted under the Prior Plan prior to the Effective Date other than
options or stock appreciation rights so granted under the Prior Plan.


Substitute Awards (as defined below) shall not reduce the shares authorized for
issuance under the Plan or the limitations on grants to a Participant under
Section 5.2, nor shall shares subject to a Substitute Award be added to the
shares available for issuance under the Plan as provided above. Additionally, in
the event that a company acquired by the Company or any Subsidiary or with which
the Company or any Subsidiary combines has shares available under a pre-existing
plan approved by stockholders and not adopted in contemplation of such
acquisition or combination, the shares available for grant pursuant to the terms
of such pre-existing plan (as adjusted, to the extent appropriate, using the
exchange ratio or other adjustment or valuation ratio or formula used in such
acquisition or combination to determine the consideration payable to the holders
of common stock of the entities party to such acquisition or combination) may,
if and to the extent determined by the Board, be used for Awards under the Plan
and shall not reduce the shares authorized for issuance under the Plan (and
shares subject to such Awards shall not be added to the shares available for
issuance under the Plan as provided above); provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not, prior to such
acquisition or combination, employed by (and who were not non-employee directors
or consultants of) the Company or any of its Subsidiaries immediately prior to
such acquisition or combination. For purposes of this Section “Substitute
Awards” shall mean Awards granted or shares issued by the Company in assumption
of, or in substitution or exchange for, awards previously granted, or the right
or obligation to make future awards, in each case by a company acquired by the
Company or any Subsidiary or with which the Company or any Subsidiary combines.




15



--------------------------------------------------------------------------------




5.2Individual Limitations


(a)    Maximum Grants


Subject to adjustment as provided in Section 5.3, no Participant may be granted
(i) Options or Stock Appreciation Rights during any calendar year with respect
to more than 2,500,000 shares of Common Stock and (ii) Awards (other than
Options or Stock Appreciation Rights) during any calendar year that are
denominated in shares of Common Stock under which more than 1,500,000 shares of
Common Stock may be earned for each twelve (12) months in the vesting period or
Performance Period (which vesting or Performance Period, as applicable, shall
not exceed ten (10) years). No Participant may be granted Awards during any
calendar year that are not denominated in shares of Common Stock under which
more than $10,000,000 (including the Fair Market Value of any shares of Common
Stock paid in satisfaction of such Awards) may be earned for each twelve (12)
months in the vesting or Performance Period (which vesting or Performance
Period, as applicable, shall not exceed ten (10) years). Each of the limitations
in this paragraph shall be multiplied by two (2) with respect to Awards granted
to a Participant during the first calendar year in which the Participant
commences employment with the Company and its Subsidiaries. If an Award is
cancelled, the cancelled Award shall continue to be counted toward the
applicable limitation in this paragraph to the extent required by Section
162(m).


(b)    Additional Limitation Applicable to Non-Employee Directors


Notwithstanding any provisions to the contrary in the Plan, in any other
incentive compensation plan of the Company or any of its Subsidiaries
(including, without limitation, the Company’s 2008 Director Compensation Plan),
or any other compensatory policy or program of the Company applicable to its
non-employee directors (collectively, the “Director Programs”), the sum of “A”
and “B” for any individual, non-employee director for any single calendar year
beginning on or after January 1, 2016 shall not exceed $750,000, where:


“A”
equals the aggregate grant date fair value (computed as of the date of grant in
accordance with applicable financial accounting rules) of all awards granted
under the Director Programs (other than with respect to compensation described
in “B” below) to such director during such calendar year; and



“B”
equals the aggregate cash value of such director’s retainer, meeting attendance
fees, committee assignment fees, lead director retainer, committee chair and
member retainers and other Board fees related to service on the Board or
committee(s) of the Board that are initially denominated as a cash amount or any
other property other than Common Stock (whether paid currently or on a deferred
basis or in cash or other property (including Common Stock)) for such calendar
year;



provided, however, that the limitation described in this sentence shall be
determined without regard to grants of awards under the Director Programs and
compensation, if any, paid to a non-


16



--------------------------------------------------------------------------------




employee director during any period in which such individual was an Employee or
Consultant (other than in the capacity of a non-employee director).
    
5.3Adjustments in Authorized Shares


(a)    In the event of a Change in Capitalization, the Plan Administrator shall
make such adjustments, if any, as it determines are appropriate and equitable,
and to the extent such an action does not conflict with Delaware or other
applicable laws or securities exchange rules, to (i) the maximum number and
class of shares of Common Stock or other stock or securities with respect to
which Awards may be granted under the Plan, (ii) the maximum number and class of
shares of Common Stock or other stock or securities that may be issued upon
exercise of Nonqualified Options, Incentive Stock Options and Stock Appreciation
Rights, (iii) the Maximum Grants, (iv) the number and class of shares of Common
Stock or other stock or securities which are subject to outstanding Awards
granted under the Plan and the Option Price or exercise price therefor, if
applicable, and (v) the Performance Goals; provided, however, that in the case
of an “equity restructuring” (within the meaning of the Financial Accounting
Standards Board Accounting Standards No. Update Topic 718), the Board shall make
an equitable or appropriate adjustment to outstanding Awards to reflect such
equity restructuring. Any such adjustment shall be final, binding and conclusive
on all persons claiming any right or interest under the Plan.


(b)    If, by reason of a Change in Capitalization, a Participant shall be
entitled to, or shall be entitled to exercise an Option or Stock Appreciation
Right with respect to, new, additional or different shares of stock or
securities of the Company or any other corporation, such new, additional or
different shares shall thereupon be subject to all of the conditions,
restrictions and performance criteria which were applicable to the shares of
Common Stock that such shares replaced or to the Option or Stock Appreciation
Right, as the case may be, prior to such Change in Capitalization.


5.4Effect of Certain Transactions


Following (a) the liquidation or dissolution of the Company or (b) a merger or
consolidation of the Company (a “Transaction”), (i) each outstanding Award shall
be treated as provided for in the agreement entered into in connection with the
Transaction (which treatment may be different as among different types of Awards
and different holders thereof) or (ii) if not so provided in such agreement,
each Participant shall be entitled to receive in respect of each share of Common
Stock subject to any outstanding Awards, upon exercise of any Option or Stock
Appreciation Right or payment or transfer in respect of any other Award, the
same number and kind of stock, securities, cash, property or other consideration
that each holder of a share of Common Stock was entitled to receive in the
Transaction in respect of a share of Common Stock; provided, however, that such
stock, securities, cash, property, or other consideration shall remain subject
to all of the conditions, restrictions and performance criteria which were
applicable to Awards prior to such Transaction, but giving effect to any
applicable provision of the Plan or any Award Agreement if the Transaction is a
Change of Control. Without limiting the generality of the foregoing, the
treatment of outstanding Options and Stock Appreciation Rights pursuant to
clause (i) of this Section 5.4 in connection with a Transaction may include the


17



--------------------------------------------------------------------------------




cancellation of outstanding Options and Stock Appreciation Rights upon
consummation of the Transaction provided either (x) the holders of affected
Options and Stock Appreciation rights have been given a period of at least
fifteen (15) days prior to the date of the consummation of the Transaction to
exercise the Options and Stock Appreciation Rights (whether or not they were
otherwise exercisable) or (y) the holders of the affected Options and Stock
Appreciation Rights are paid (in cash or cash equivalents) in respect of each
share of Common Stock covered by the Options or Stock Appreciation Rights being
cancelled an amount equal to the excess, if any, of the per share price paid or
distributed to stockholders in the Transaction (the value of any non-cash
consideration to be determined by the Plan Administrator in its sole discretion)
over the exercise price thereof. For avoidance of doubt, (1) the cancellation of
Options and Stock Appreciation Rights pursuant to clause (y) of the preceding
sentence may be effected notwithstanding anything to the contrary contained in
the Plan or any Award Agreement and (2) if the amount determined pursuant to
clause (y) of the preceding sentence is zero or less, the affected Options and
Stock Appreciation Rights may be cancelled without any payment therefor. The
treatment of any Award as provided in this Section 5.4 shall be conclusively
presumed to be appropriate for purposes of Section 5.3.


5.5Minimum Vesting Requirements for Options and Stock Appreciation Rights


No Option or Stock Appreciation Right granted on or after the Effective Date may
vest in less than one year from its date of grant. Notwithstanding the
foregoing, up to 5% of the available shares of Common Stock authorized for
issuance under the Plan as of the Effective Date may be subject to Options or
Stock Appreciation Rights that vest (in full or in part) in less than one year
from their date of grant (the “5% Basket”). Further, any Option or Stock
Appreciation Right granted under the Plan may vest in full or in part upon death
or disability of the Participant, or upon a Change of Control, and such vesting
shall not count against the 5% Basket.




SECTION 6
AWARD AGREEMENTS


Upon a determination by the Plan Administrator that an Award is to be granted to
a Participant pursuant to Section 7, 8, 9, 10, 11, 12 or 13, an Award Agreement
shall be provided to such Participant as soon as practicable specifying, without
limitation, the terms, conditions, rights and duties related thereto, including
terms requiring forfeiture of Awards in the event of a Termination of Service by
the Participant and terms relating to the Clawback/Forfeiture Events under
Section 18.1. Each Award Agreement shall be subject to the terms and conditions
of the Plan.




SECTION 7
STOCK OPTIONS
7.1Grant of Options


Subject to the limitations in Sections 5.1 and 5.2, Options may be granted to
eligible


18



--------------------------------------------------------------------------------




Participants in such number, and at such times during the term of the Plan, as
the Plan Administrator shall determine. The Plan Administrator may grant an
Option or provide for the grant of an Option, either from time to time in the
discretion of the Plan Administrator or automatically upon the occurrence of
specified events, including, without limitation, the achievement of Performance
Goals or other performance measures, the satisfaction of an event or condition
within the control of the recipient of the Option or within the control of
others. The granting of an Option shall take place when the Plan Administrator
by resolution, written consent or other appropriate action determines to grant
such an Option to a particular Participant at the Option Price. Each Option
granted under the Plan shall be identified in the Award Agreement as either an
Incentive Stock Option or a Nonqualified Option (or if no such identification is
made, then it shall be a Nonqualified Option). No Incentive Stock Option shall
be granted to any Participant who is not an Employee of the Company or any
“subsidiary corporation” of the Company (as defined in Section 424(f) of the
Code).


7.2Special Provisions Applicable to Incentive Stock Options


Each provision of the Plan and each Incentive Stock Option granted thereunder
shall be construed so that each such Option shall qualify as an Incentive Stock
Option, and any provision thereof that cannot be so construed shall be
disregarded, unless the Employee agrees otherwise. Incentive Stock Options, in
addition to complying with the other provisions of the Plan relating to Options
generally, shall be subject to the following conditions:


(a)    Ten Percent (10%) Stockholders


An Employee must not, immediately before an Incentive Stock Option is granted to
him or her, own stock representing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or of its parent or
any subsidiary corporation (within the meaning of Section 424 of the Code). This
requirement is waived if (i) the Option Price of the Incentive Stock Option to
be granted is at least one hundred ten percent (110%) of the Fair Market Value
of the stock subject to the Option, determined at the time the Option is
granted, and (ii) the Option is not exercisable more than five (5) years from
the date the Option is granted.


(b)    Annual Limitation


To the extent that the aggregate Fair Market Value (determined at the time of
the grant of the Option) of the stock with respect to which Incentive Stock
Options are exercisable for the first time by the Employee during any calendar
year exceeds One Hundred Thousand Dollars ($100,000), such Options shall be
treated as Nonqualified Options. In applying the limitation in the preceding
sentence in the case of multiple Option grants, unless otherwise required by
applicable law, Options which were intended to be Incentive Stock Options shall
be treated as Nonqualified Options according to the order in which they were
granted such that the most recently granted Options are first treated as
Nonqualified Options.




19



--------------------------------------------------------------------------------




(c)    Additional Terms


Any other terms and conditions which the Plan Administrator determines, upon
advice of counsel, must be imposed for the Option to be an Incentive Stock
Option.


(d)    Notice of Disqualifying Disposition


If an Employee shall make any disposition of shares of Common Stock issued
pursuant to an Incentive Stock Option under the circumstances described in
Section 421(b) of the Code (relating to disqualifying dispositions), the
Employee shall notify the Company of such disposition within twenty (20) days
thereof.
    
7.3Terms of Options


Except as otherwise provided in the Award Agreement and Section 7.2, all
Incentive Stock Options and Nonqualified Options under the Plan shall be granted
subject to the following terms and conditions:


(a)    Option Price


The Option Price shall be determined by the Plan Administrator in any reasonable
manner, but shall not be less than the Fair Market Value of the Common Stock on
the date the Option is granted, except in the case of Options that are granted
in assumption of, or in substitution for, outstanding awards previously granted
by (i) a company acquired by the Company or a Subsidiary, or (ii) a company with
which the Company or a Subsidiary combines.


(b)    Duration of Options


Options shall be exercisable at such time and under such conditions as set forth
in the Award Agreement, but in no event shall any Option (whether a Nonqualified
Option or an Incentive Stock Option) be exercisable later than the tenth (10th)
anniversary of the date of its grant.


(c)    Exercise of Options


Subject to the limitations in Section 5.5, Common Stock covered by an Option may
be purchased at one time or in such installments over the option period as may
be provided in the Award Agreement. Any Common Stock not purchased on an
applicable installment date may be purchased thereafter at any time prior to the
expiration of the Option in accordance with its terms. To the extent that the
right to purchase Common Stock has accrued thereunder, an Option may be
exercised from time to time by notice to the Company setting forth the amount of
Common Stock with respect to which the Option is being exercised.




20



--------------------------------------------------------------------------------




(d)    Payment


The purchase price of Common Stock purchased under Options shall be paid in full
to the Company upon the exercise of the Option by delivery of consideration
equal to the product of the Option Price and the Common Stock purchased (the
“Purchase Price”). Such consideration may be either (i) in cash or (ii) at the
discretion of the Plan Administrator, in Common Stock (by either actual delivery
of Common Stock or by attestation presenting satisfactory proof of beneficial
ownership of such Common Stock) already owned by the Participant, or any
combination of cash and Common Stock. The Fair Market Value of such Common Stock
as delivered shall be valued as of the day of exercise. The Plan Administrator
can determine that additional forms of payment will be permitted. To the extent
permitted by the Plan Administrator and applicable laws and regulations
(including, without limitation, federal tax and securities laws, regulations and
state corporate law), an Option may also be exercised in a “cashless” exercise
by delivery of a properly executed exercise notice together with irrevocable
instructions to a broker approved by the Company to promptly deliver to the
Company sufficient proceeds to pay the Purchase Price. A Participant shall have
none of the rights of a stockholder until the Common Stock is issued to the
Participant.


The Plan Administrator may permit a Participant to pay all or a portion of the
Purchase Price by having Common Stock with a Fair Market Value equal to all or a
portion of the Purchase Price be withheld from the shares issuable to the
Participant upon the exercise of the Option. The Fair Market Value of such
Common Stock as is withheld shall be determined as of the same day as the
exercise of the Option.


(e)    Restrictions


The Plan Administrator shall determine and reflect in the Award Agreement, with
respect to each Option, the nature and extent of the restrictions, if any, to be
imposed on the Common Stock which may be purchased thereunder, including,
without limitation, restrictions on the transferability of such Common Stock
acquired through the exercise of such Options for such periods as the Plan
Administrator may determine. In addition, to the extent permitted by applicable
laws and regulations, the Plan Administrator may require that a Participant who
wants to effectuate a “cashless” exercise of Options be required to sell the
Common Stock acquired in the associated exercise to the Company, or in the open
market through the use of a broker selected by the Company, at such price and on
such terms as the Plan Administrator may determine at the time of grant, or
otherwise. Without limiting the foregoing, the Plan Administrator may impose
such restrictions, conditions or limitations as it determines appropriate as to
the timing and manner of any resales by the Participant or other subsequent
transfers by the Participant of any Common Stock issued as a result of the
exercise of an Option, including without limitation (i) restrictions under an
insider trading policy, (ii) restrictions designed to delay and/or coordinate
the timing and manner of sales by one or more Participants and (iii)
restrictions as to the use of a specified brokerage firm for such resales or
other transfers. No dividend equivalents may be granted in connection with any
Option.




21



--------------------------------------------------------------------------------




(f)    Transferability of Options


Notwithstanding Section 18.2 and only if allowed by the Plan Administrator in
its discretion, Nonqualified Options may be transferred to a Participant’s
immediate family members, directly or indirectly or by means of a trust,
corporate entity or partnership (a person who thus acquires this option by such
transfer, a “Permitted Transferee”). A transfer of a Nonqualified Option may
only be effected by the Company at the request of the Participant and shall
become effective upon the Permitted Transferee agreeing to such terms as the
Plan Administrator may require and only when recorded in the Company’s record of
outstanding Options. In the event an Option is transferred as contemplated
hereby, the Option may not be subsequently transferred by the Permitted
Transferee except a transfer back to the Participant or by will or the laws of
descent and distribution. A transferred Option may be exercised by a Permitted
Transferee to the same extent as, and subject to the same terms and conditions
as, the Participant (except as otherwise provided herein), as if no transfer had
taken place. As used herein, “immediate family member” shall mean, with respect
to any person, such person’s child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, sister-in-law, and shall include adoptive
relationships. In the event of exercise of a transferred Option by a Permitted
Transferee, any amounts due to (or to be withheld by) the Company upon exercise
of the Option shall be delivered by (or withheld from amounts due to) the
Participant, the Participant’s estate or the Permitted Transferee, in the
reasonable discretion of the Company.


In addition, to the extent permitted by applicable law and Rule 16b-3, the Plan
Administrator may permit a recipient of a Nonqualified Option to designate in
writing during the Participant’s lifetime a Beneficiary to receive and exercise
the Participant’s Nonqualified Options in the event of such Participant’s death.


(g)    Purchase for Investment


The Plan Administrator shall have the right to require that each Participant or
other person who shall exercise an Option under the Plan, and each person into
whose name the Common Stock shall be issued pursuant to the exercise of an
Option, represent and agree that any and all Common Stock purchased pursuant to
such Option is being purchased for investment only and not with a view to the
distribution or resale thereof and that such Common Stock will not be sold
except in accordance with such restrictions or limitations as may be set forth
in the Option or by the Plan Administrator. This Section 7.3(g) shall be
inoperative during any period of time when the Company has obtained all
necessary or advisable approvals from governmental agencies and has completed
all necessary or advisable registrations or other qualifications of the Common
Stock as to which Options may from time to time be granted as contemplated in
Section 17.


(h)    No Repricing or Exchange


Other than pursuant to Section 5.3, the Plan Administrator may not take any
action (i) to amend the terms of an outstanding Option to reduce the Option
Price thereof, cancel an Option and replace it with a new Option with a lower
Option Price, or that has an economic


22



--------------------------------------------------------------------------------




effect that is the same as any such reduction or cancellation or (ii) to cancel
an outstanding Option having an Option Price above the then-current Fair Market
Value of the Common Stock in exchange for the grant of another type of Award or
cash (other than in connection with a Change of Control), without, in each such
case, first obtaining approval of the Company’s stockholders of such action.




SECTION 8
STOCK APPRECIATION RIGHTS


8.1Grant of Stock Appreciation Rights


Subject to the limitations in Sections 5.1 and 5.2, Stock Appreciation Rights
may be granted to Participants in such number, and at such times during the term
of the Plan, as the Plan Administrator shall determine. The Plan Administrator
may grant a Stock Appreciation Right or provide for the grant of a Stock
Appreciation Right, either from time to time in the discretion of the Plan
Administrator or automatically upon the occurrence of specified events,
including, without limitation, the achievement of Performance Goals or other
performance measures, the satisfaction of an event or condition within the
control of the recipient of the Stock Appreciation Right or within the control
of others. The granting of a Stock Appreciation Right shall take place when the
Plan Administrator by resolution, written consent or other appropriate action
determines to grant such a Stock Appreciation Right to a particular Participant
at a particular price. A Stock Appreciation Right may be granted freestanding or
in tandem or in combination with any other Award under the Plan.


8.2Exercise of Stock Appreciation Rights


Subject to the limitations in Section 5.5, a Stock Appreciation Right may be
exercised upon such terms and conditions and for such term as the Plan
Administrator shall determine; provided, however, no Stock Appreciation Right
shall be exercisable later than the tenth (10th) anniversary of the date of its
grant. Upon exercise of a Stock Appreciation Right, a Participant shall be
entitled to receive Common Stock, or the cash equivalent, with an aggregate Fair
Market Value determined by multiplying (i) the difference between the Fair
Market Value of a share of Common Stock on the date of exercise of the Stock
Appreciation Right over the price determined by the Plan Administrator on the
date of grant (which price shall not be less than 100% of the Fair Market Value
of a share of Common Stock on the date of grant, except in the case of Stock
Appreciation Rights that are granted in assumption of, or in substitution for,
outstanding awards previously granted by (x) a company acquired by the Company
or a Subsidiary, or (y) a company with which the Company or a Subsidiary
combines) times (ii) the number of shares of Common Stock with respect to which
the Stock Appreciation Right is exercised. The value of any fractional shares
shall be paid in cash.


8.3Special Provisions Applicable to Stock Appreciation Rights


Stock Appreciation Rights are subject to the following restrictions:




23



--------------------------------------------------------------------------------




(a)    A Stock Appreciation Right granted in tandem with any other Award under
the Plan shall be exercisable at such time or times as the Award to which it
relates shall be exercisable, or at such other times as the Plan Administrator
may determine.


(b)    The right of a Participant to exercise a Stock Appreciation Right granted
in tandem with any other Award under the Plan shall be canceled if and to the
extent the related Award is exercised or canceled. To the extent that a Stock
Appreciation Right is exercised, the related Award shall be deemed to have been
surrendered unexercised and canceled.


(c)    A holder of Stock Appreciation Rights shall have none of the rights of a
stockholder until the Common Stock, if any, is issued to such holder pursuant to
such holder’s exercise of such rights. No dividend equivalents may be granted in
connection with any Stock Appreciation Right.


(d)    The acquisition of Common Stock pursuant to the exercise of a Stock
Appreciation Right shall be subject to the same restrictions as would apply to
the acquisition of Common Stock acquired upon exercise of an Option, as set
forth in Section 7.3.


8.4No Repricing or Exchange


Other than pursuant to Section 5.3, the Plan Administrator may not take any
action (i) to amend the terms of an outstanding Stock Appreciation Right to
reduce the grant price thereof, cancel a Stock Appreciation Right and replace it
with a new Stock Appreciation Right with a lower grant price, or that has an
economic effect that is the same as any such reduction or cancellation or (ii)
to cancel an outstanding Stock Appreciation Right having a grant price above the
then-current Fair Market Value of the Common Stock in exchange for the grant of
another type of Award or cash (other than in connection with a Change of
Control), without, in each such case, first obtaining approval of the Company’s
stockholders of such action.




SECTION 9
PERFORMANCE SHARES AND PERFORMANCE UNITS


9.1Grant of Performance Shares and Performance Units


Subject to the limitations in Sections 5.1 and 5.2, (a) Performance Shares or
Performance Units may be granted to Participants at any time and from time to
time as the Plan Administrator shall determine, and (b) the Plan Administrator
shall have complete discretion in determining the number of Performance Shares
or Performance Units granted to each Participant and the terms and conditions
thereof. Performance Shares and Performance Units may be granted alone or in
combination with any other Award under the Plan.


9.2Value of Performance Shares and Performance Units


The Plan Administrator shall establish Performance Goals for any specified
Performance Periods. In no event shall a Performance Period be less than one (1)
year with respect to grants


24



--------------------------------------------------------------------------------




of Performance Shares or Performance Units. Prior to each grant of Performance
Shares or Performance Units, the Plan Administrator shall establish an initial
amount of Common Stock for each Performance Share and an initial value for each
Performance Unit granted to each Participant for that Performance Period. Prior
to each grant of Performance Shares or Performance Units, the Plan Administrator
also shall set the Performance Goals that will be used to determine the extent
to which the Participant receives Common Stock for the Performance Shares or
payment of the value of the Performance Units awarded for such Performance
Period. With respect to each such Performance Goal utilized during a Performance
Period, the Plan Administrator may assign percentages or other relative values
to various levels of performance which shall be applied to determine the extent
to which the Participant shall receive a payout of the number of Performance
Shares or value of Performance Units awarded.


9.3Payment of Performance Shares and Performance Units


After a Performance Period has ended, the holder of a Performance Share or
Performance Unit shall be entitled to receive the value thereof as determined by
the Plan Administrator. The Plan Administrator shall make this determination by
first determining the extent to which the Performance Goals set pursuant to
Section 9.2 have been met. The Plan Administrator shall then determine the
applicable percentage or other relative value to be applied to, and will apply
such percentage or other relative value to, the number of Performance Shares or
value of Performance Units to determine the payout to be received by the
Participant. In addition, with respect to Performance Shares and Performance
Units granted to each Participant, no payout shall be made hereunder except upon
written certification by the Plan Administrator that the applicable Performance
Goals have been satisfied to a particular extent.


9.4Form and Timing of Payment


The payment described in Section 9.3 shall be made in Common Stock, or in cash,
or partly in Common Stock and partly in cash, at the discretion of the Plan
Administrator and set forth in the Award Agreement. The value of any fractional
shares shall be paid in cash. Payment shall be made in a lump sum or
installments as prescribed in the applicable Award Agreement. If Common Stock is
to be converted into an amount of cash on any date, or if an amount of cash is
to be converted into Common Stock on any date, such conversion shall be done at
the then-current Fair Market Value of the Common Stock on such date.


9.5Dividend Equivalents


The Plan Administrator may provide that Performance Shares or Performance Units
awarded under the Plan shall be entitled to an amount per Performance Share or
Performance Unit equal in value to the cash dividend, if any, paid per share of
Common Stock on issued and outstanding shares, on the dividend payment dates
(“Dividend Payment Date”) occurring during the period between the date on which
the Performance Shares or Performances Unit are granted to the Participant and
the date on which such Performance Shares or Performance Units are settled under
the Plan (or such other period as designated by the Plan Administrator). Such
paid amounts called “dividend equivalents” shall be accrued and paid in cash
and/or Common Stock (including reinvestment in additional shares of Common
Stock) and paid at such time as the


25



--------------------------------------------------------------------------------




Performance Share or Performance Unit to which it relates vests and settles or
at such other time as provided in the applicable Award Agreement (for the
avoidance of doubt, such dividend equivalents shall also be subject to
restrictions and risk of forfeiture to the same extent as the underlying Award).
The number of shares of Common Stock to be issued and/or reinvested shall be
determined based on the Fair Market Value on the Dividend Payment Date.




SECTION 10
RESTRICTED STOCK


10.1Grant of Restricted Stock


Subject to the limitations in Sections 5.1 and 5.2, Restricted Stock may be
granted to Participants in such number and at such times during the term of the
Plan as the Plan Administrator shall determine. The Plan Administrator may grant
Restricted Stock or provide for the grant of Restricted Stock, either from time
to time in the discretion of the Plan Administrator or automatically upon the
occurrence of specified events.


10.2Restriction Period


Restricted Stock shall be subject to Section 18.2 for the period determined by
the Plan Administrator and provided in the applicable Award Agreement (the
“Restriction Period”). During the Restriction Period, the Plan Administrator
shall evidence the restrictions on the shares of Restricted Stock in such a
manner as it determines is appropriate (including, without limitation, (i) by
means of appropriate legends on shares of Restricted Stock that have been
certificated and (ii) by means of appropriate stop-transfer orders on shares of
Restricted Stock credited to book-entry accounts).


10.3Other Restrictions


The Plan Administrator shall impose such other restrictions on Restricted Stock
granted pursuant to the Plan as it may deem advisable, including Performance
Goals or other performance measures or vesting requirements. The Plan
Administrator may require, under such terms and conditions as it deems
appropriate or desirable, that the certificates for Restricted Stock delivered
under the Plan may be held in custody by a bank or other institution, or that
the Company may itself hold such shares in custody until the Restriction Period
expires or until restrictions thereon otherwise lapse, and may require, as a
condition of any issuance of Restricted Stock that the Participant shall have
delivered a stock power endorsed in blank relating to the shares of Restricted
Stock.


10.4Voting Rights; Dividends and Other Distributions


A Participant receiving a grant of Restricted Stock shall be recorded as a
stockholder of the Company. Except as otherwise provided under the terms of the
Plan or an Award Agreement, a Participant who receives a grant of Restricted
Stock shall have the rights of a stockholder with respect to such shares (except
as provided in the restrictions on transferability),


26



--------------------------------------------------------------------------------




including the right to vote the shares and receive dividends and other
distributions paid with respect to the underlying shares of Common Stock. The
Plan Administrator may require that any cash dividend paid on a share of Common
Stock subject to the Restricted Stock be (i) paid in cash on or about the
Dividend Payment Date or accrued and paid at such time as the Restricted Stock
to which it relates vests and settles, (ii) paid in Common Stock on or about the
Dividend Payment Date or accrued and/or reinvested in additional shares of
Common Stock and paid at such time as the Restricted Stock to which it relates
vests and settles, or (iii) paid in any combination thereof of cash or Common
Stock and paid at such times as the Plan Administrator shall determine. The
number of shares of Common Stock to be issued and/or reinvested shall be
determined based on the Fair Market Value on the Dividend Payment Date.
Notwithstanding the preceding provisions of this Section, cash, stock and any
other property distributed as a dividend or otherwise with respect to any award
of Restricted Stock that vests based on achievement of Performance Goals or
other performance measures shall either (x) not be paid or credited or (y) be
accumulated, be subject to restrictions and risk of forfeiture to the same
extent as the Restricted Stock with respect to which such cash, stock or other
property has been distributed and be paid at the time such restrictions and risk
of forfeiture lapse.


10.5Issuance of Shares; Settlement of Awards


When the restrictions imposed by Sections 10.2 and 10.3 expire or otherwise
lapse with respect to one or more shares of Restricted Stock, the Participant
shall be obligated to return to the Company any certificate(s) representing
shares of Restricted Stock (if applicable), and the Company shall deliver to the
Participant one (1) share of Common Stock (which may be delivered in book-entry
or certificated form) in satisfaction of each share of Restricted Stock, which
shares so delivered shall not contain any legend. The delivery of shares
pursuant to this Section 10.5 shall be subject to any required share withholding
to satisfy tax withholding obligations pursuant to Section 18.10. Any fractional
shares subject to such Restricted Stock shall be paid to the Participant in
cash.




SECTION 11
RESTRICTED STOCK UNITS


11.1Grant of Restricted Stock Units


Subject to the limitations in Sections 5.1 and 5.2, Restricted Stock Units may
be granted to Participants in such number and at such times during the term of
the Plan as the Plan Administrator shall determine. The Plan Administrator may
grant Restricted Stock Units or provide for the grant of Restricted Stock Units,
either from time to time in the discretion of the Plan Administrator or
automatically upon the occurrence of specified events.


11.2Restriction Period


Restricted Stock Units shall be subject to Section 18.2 for the period
determined by the Plan Administrator and provided in the applicable Award
Agreement (the “Restriction Period”).




27



--------------------------------------------------------------------------------




11.3Other Restrictions


The Plan Administrator shall impose such other restrictions on Restricted Stock
Units granted pursuant to the Plan as it may deem advisable, including
Performance Goals or other performance measures or vesting requirements. A
Participant receiving a grant of Restricted Stock Units shall not be recorded as
a stockholder of the Company and shall not acquire any rights of a stockholder
unless or until the Participant is issued shares of Common Stock in settlement
of such Restricted Stock Units.


11.4Dividend Equivalents


The Plan Administrator may provide that Restricted Stock Units awarded under the
Plan shall be entitled to an amount per Restricted Stock Unit equal in value to
the cash dividend, if any, paid per share of Common Stock on issued and
outstanding shares, on the Dividend Payment Dates occurring during the period
between the date on which the Restricted Stock Units are granted to the
Participant and the date on which such Restricted Stock Units are settled,
cancelled, forfeited, waived, surrendered or terminated under the Plan (or such
other period designated by the Plan Administrator). Such paid amounts called
“dividend equivalents” shall be (i) paid in cash on or about the Dividend
Payment Date or accrued and paid at such time as the Restricted Stock Unit to
which it relates vests and settles, (ii) paid in Common Stock on or about the
Dividend Payment Date or accrued and/or reinvested in additional shares of
Common Stock and paid at such time as the Restricted Stock Units to which it
relates vests and settles, or (iii) paid in any combination thereof of cash or
Common Stock and paid at such times as the Plan Administrator shall determine.
The number of shares of Common Stock to be issued and/or reinvested shall be
determined based on the Fair Market Value on the Dividend Payment Date.
Notwithstanding the preceding provisions of this Section, cash, stock and any
other property distributed as a dividend or otherwise with respect to any award
of Restricted Stock Units that vests based on achievement of Performance Goals
or other performance measures shall either (x) not be paid or credited or (y) be
accumulated, be subject to restrictions and risk of forfeiture to the same
extent as the Restricted Stock Units with respect to which such cash, stock or
other property has been distributed and be paid at the time such restrictions
and risk of forfeiture lapse.


11.5Issuance of Shares; Settlement of Awards


When the restrictions imposed by Sections 11.2 and 11.3 expire or otherwise
lapse with respect to one or more Restricted Stock Units, Restricted Stock Units
shall be settled (i) in cash or (ii) by the delivery to the Participant of the
number of shares of Common Stock equal to the number of the Participant’s
Restricted Stock Units that are vested, or any combination thereof, as the Plan
Administrator shall determine. The delivery of shares pursuant to this Section
11.5 shall be subject to any required share withholding to satisfy tax
withholding obligations pursuant to Section 18.10. Any fractional shares subject
to such Restricted Stock Units shall be paid to the Participant in cash.






28



--------------------------------------------------------------------------------




SECTION 12
INCENTIVE AWARDS


12.1Incentive Awards


The Plan Administrator shall establish Performance Goals or other performance
measures which must be achieved for any Participant to receive payment with
respect to an Incentive Award for a particular Performance Period; provided,
however, that, with respect to an Incentive Award that is intended to constitute
“performance-based compensation” within the meaning of Section 162(m) for
Covered Employees, the Plan Administrator shall establish the applicable
Performance Goals within any time period required under Section 162(m). The
Performance Goals or other performance measures may be based on any combination
of corporate and business unit Performance Goals or other performance measures.
The Plan Administrator may also establish one or more Company-wide Performance
Goals or other performance measures which must be achieved for any Participant
to receive payment with respect to an Incentive Award for that Performance
Period. Such Performance Goals or other performance measures may include a
threshold level of performance below which no Incentive Award shall be earned,
target levels of performance at which specific Incentive Awards will be earned,
and a maximum level of performance at which the maximum level of Incentive
Awards will be earned. Each Incentive Award shall specify the amount of cash,
Common Stock and/or the amount of any other Awards subject to such Incentive
Award.


12.2Performance Goal Certification


An Incentive Award shall become payable to the extent provided herein in the
event that the Plan Administrator certifies in writing prior to payment of the
Incentive Award that the Performance Goals or other performance measures
selected for a particular Performance Period have been attained. In no event
will an Incentive Award be payable under the Plan if the threshold level of
performance set for each Performance Goal or other performance measure for the
applicable Performance Period is not attained.


12.3Discretion to Reduce Awards; Participant’s Performance


The Plan Administrator, in its sole and absolute discretion and only prior to a
Change of Control, may reduce the amount of any Incentive Award otherwise
payable to a Participant upon attainment of any Performance Goal or other
performance measure for the applicable Performance Period. A Participant’s
individual performance must be satisfactory as determined by the Plan
Administrator, regardless of the Company’s performance and the attainment of
Performance Goals or other performance measures, before he or she may be paid an
Incentive Award. In evaluating a Participant’s performance, the Plan
Administrator shall consider the Performance Goals or other performance
measures, the Participant’s responsibilities and accomplishments, and such other
factors as it deems appropriate.




29



--------------------------------------------------------------------------------




12.4Required Payment of Incentive Awards


The Plan Administrator shall make a determination as soon as administratively
possible after the information that is necessary to make such a determination is
available for a particular Performance Period whether the Performance Goals or
other performance measures for the Performance Period have been achieved, the
amount of the Incentive Award for each Participant and whether the Incentive
Award shall be paid in cash, Common Stock and/or other Awards under the Plan.
The Plan Administrator shall certify the foregoing determinations in writing as
provided in Section 2.31. In the absence of an election by the Participant
pursuant to Section 14, the Incentive Award shall be paid as soon as practicable
after the end of the calendar year, but in no event later than March 15
following the end of the calendar year, in which the foregoing determinations
have been made.




SECTION 13
CASH AWARDS AND OTHER STOCK-BASED AWARDS


13.1Grant of Cash Awards


Subject to the terms and provisions of the Plan, the Plan Administrator, at any
time and from time to time, may grant cash awards to Participants in such
amounts and upon such terms, including the achievement of Performance Goals or
other specific performance measures, as the Plan Administrator may determine
(each, a “Cash Award”).


13.2Other Stock-Based Awards


The Plan Administrator may grant other types of equity-based or equity-related
Awards not otherwise described by the terms of the Plan (including the grant or
offer for sale of unrestricted shares of Common Stock and Awards or shares of
Common Stock in lieu of obligations to pay cash or deliver other property or
Common Stock (including obligations to pay deferred compensation under any plan
or program maintained by the Company or any Subsidiary or any other form of
compensation)) in such amounts and subject to such terms and conditions, as the
Plan Administrator shall determine (each, an “Other Stock-Based Award”). Such
Other Stock-Based Awards may involve the transfer of Common Stock to
Participants (either on a current or deferred basis), or payment in cash or
otherwise of amounts based on or valued in whole or in part by reference to the
value of Common Stock.


13.3Value of Cash Awards and Other Stock-Based Awards


Each Cash Award granted pursuant to this Section 13 shall specify a payment
amount or payment range as determined by the Plan Administrator. Each Other
Stock-Based Award shall be expressed in terms of Common Stock or units based on
Common Stock, as determined by the Plan Administrator. The Plan Administrator
may establish performance measures applicable to such Awards in its discretion.
If the Plan Administrator exercises its discretion to establish performance
measures, the number and/or value of such Cash Awards or Other Stock-Based


30



--------------------------------------------------------------------------------




Awards that will be paid out to the Participant will depend on the extent to
which the performance measures are met.


13.4Payment of Cash Awards and Other Stock-Based Awards


Payment, if any, with respect to a Cash Award or an Other Stock-Based Award
shall be made in accordance with the terms of the Award, in cash and/or Common
Stock as the Plan Administrator determines and as set forth in the applicable
Award Agreement. The value of any fractional shares shall be paid in cash.




SECTION 14
DEFERRAL ELECTIONS


The Plan Administrator may, to the extent permitted by applicable law, permit
Employees and Consultants to defer Awards. Any such deferrals shall be subject
to such terms, conditions and procedures that the Company may establish from
time to time in its sole discretion and consistent with the advance and
subsequent deferral election requirements of Section 409A.


SECTION 15
TERMINATION OF SERVICE


The Award Agreement applicable to each Award shall set forth the effect of a
Termination of Service upon such Award; provided, however, that, unless
explicitly set forth otherwise in an Award Agreement or as determined by the
Plan Administrator, (i) all of a Participant’s unvested and/or unexercisable
Awards shall automatically be forfeited upon a Termination of Service for any
reason, and, as to Awards consisting of Options or Stock Appreciation Rights,
the Participant shall be permitted to exercise the vested portion of the Option
or Stock Appreciation Right for at least three (3) months following his or her
Termination of Service (but in no event beyond the maximum term of the Option or
Stock Appreciation Right), and (ii) all of a Participant’s Awards (whether
vested or unvested, exercisable or unexercisable) shall automatically be
forfeited upon the Participant’s Termination of Service for Cause. Provisions
relating to the effect of a Termination of Service upon an Award shall be
determined in the sole discretion of the Plan Administrator and need not be
uniform among all Awards or among all Participants. Unless the Plan
Administrator determines otherwise, the transfer of employment of a Participant
as between the Company and a Subsidiary shall not constitute a Termination of
Service. The Plan Administrator shall have the discretion to determine the
effect, if any, that a sale or other disposition of an Employer will have on the
Participant’s Awards.






31



--------------------------------------------------------------------------------




SECTION 16
EFFECT OF A CHANGE OF CONTROL


Notwithstanding any other provision of the Plan to the contrary and unless
otherwise provided in the Award Agreement or other agreement, in the event of a
Change of Control:


(a)
Any Options and Stock Appreciation Rights outstanding which are not then
exercisable and vested shall become fully exercisable and vested upon the
termination of the Participant’s employment or service without Cause or for Good
Reason during the Applicable Period.



(b)
The restrictions applicable to any Restricted Stock or Restricted Stock Unit
Award which are not performance based shall lapse and such Restricted Stock or
Restricted Stock Unit shall become free of all restrictions and become fully
vested and transferable upon the termination of the Participant’s employment or
service without Cause or for Good Reason during the Applicable Period.



(c)
The restrictions applicable to any Performance Share or Performance Unit Award
and any performance-based Restricted Stock or Restricted Stock Unit granted
pursuant to Sections 9, 10 or 11 or any other Award that is subject to the
attainment of Performance Goals shall become free of all restrictions and become
fully vested and transferable upon the termination of the Participant’s
employment or service without Cause or for Good Reason during the Applicable
Period; provided, however, that any such Awards shall only vest to the extent
the applicable Performance Goals have been achieved and the amount of vesting
shall be based on actual performance.



(d)
Any restrictions applicable to Cash Awards and Other Stock-Based Awards which
are not performance based shall immediately lapse and become payable within
twenty (20) days following the termination of the Participant’s employment or
service without Cause or for Good Reason during the Applicable Period.



(e)
Notwithstanding subparagraph (d) above, all Other Stock-Based Awards held by a
Participant who is a non-employee member of the Board (irrespective of other
payment elections that may be applicable to such Awards) shall be paid to the
Participant (or his or her Beneficiary in the case of his or her death) within
thirty (30) days after the date of the Change of Control, or at such later time
as may be required to enable the Participant to avoid liability under Section
16(b) of the Exchange Act; provided, however, no such Awards shall be paid to
the Participant if he or she continues to serve as a member of the Board or upon
the board of directors of the Company’s successor, until such time said Awards
would otherwise be paid.



For purposes of this Section 16 and unless otherwise provided in the Award
Agreement, the term “Applicable Period” shall have the following meaning: (i) to
the extent provided in an


32



--------------------------------------------------------------------------------




Employee’s employment agreement, severance or other individual agreement, the
term “Applicable Period” shall mean the protection period following a Change of
Control provided in the such agreement with respect to such Employee, (ii) in
the case of an Employee covered by the Company’s Key Employee Change-of-Control
Contract, the term “Applicable Period” shall mean the protection period
following a Change of Control provided in the Key Employee Change-of-Control
Contract entered into with such Employee, (iii) in the case of an Employee
covered by the Company’s Key Manager Change-of-Control Agreement, the term
“Applicable Period” shall mean the protection period following a Change of
Control provided in the Key Manager Change-of-Control Agreement entered into
with such Employee; (iv) in the case of any Employee not covered by clause (i),
(ii) or (iii) above, the term “Applicable Period” shall mean the protection
period following a Change of Control provided in the Company’s Change of Control
Severance Plan, as it may be amended from time to time; and (v) in the case of a
Participant who is not an Employee, the term “Applicable Period” shall mean the
twelve-month period following a Change of Control.


In addition to the Plan Administrator’s authority set forth in Sections 5.3, in
order to maintain the Participants’ rights in the event of any Change of
Control, the Plan Administrator, as constituted before such Change of Control,
is hereby authorized, and has sole discretion, as to any Award, either at the
time such Award is made hereunder or any time thereafter, to take any one or
more of the following actions: (i) cause any such Award then outstanding to be
assumed, or new rights substituted therefor, by the acquiring or surviving
corporation after such Change of Control; (ii) provide that Options and Stock
Appreciation Rights outstanding as of the date of the Change of Control shall be
cancelled and terminated without payment if the Fair Market Value of one share
as of the date of the Change of Control is less than the per share Option
exercise price or Stock Appreciation Right grant price; or (iii) provide that
each Option and Stock Appreciation Right outstanding shall terminate within a
specified number of days after notice to the Participant, and/or that each
Participant shall receive, with respect to each share subject to such Option or
Stock Appreciation Right, an amount equal to the excess of the Fair Market Value
of such share immediately prior to the occurrence of such Change of Control over
the exercise price per share of such Option and/or Stock Appreciation Right
(such amount to be payable in cash, in one or more kinds of stock or property
(including the stock or property, if any, payable in the transaction, if
applicable) or in a combination thereof, as the Plan Administrator, in its
discretion, shall determine).




SECTION 17
REGULATORY APPROVALS AND LISTING


The Company shall not be required to issue any certificate or create a
book-entry account for shares of Common Stock under the Plan prior to:


(a)    obtaining any approval or ruling from the Securities and Exchange
Commission, the Internal Revenue Service or any other governmental agency which
the Company, in its sole discretion, shall determine to be necessary or
advisable;




33



--------------------------------------------------------------------------------




(b)    listing of such shares on any stock exchange on which the Common Stock
may then be listed; and


(c)    completing any registration or other qualification of such shares under
any federal or state laws, rulings or regulations of any governmental body which
the Company, in its sole discretion, shall determine to be necessary or
advisable.


All certificates, or book-entry accounts, for shares of Common Stock delivered
under the Plan shall also be subject to such stop-transfer orders and other
restrictions as the Plan Administrator may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which Common Stock is then listed and any applicable
federal or state securities laws, and the Plan Administrator may cause a legend
or legends to be placed on any such certificates, or notations on such
book-entry accounts, to make appropriate reference to such restrictions. The
foregoing provisions of this paragraph shall not be effective if and to the
extent that the shares of Common Stock delivered under the Plan are covered by
an effective and current registration statement under the Securities Act or if
and so long as the Plan Administrator determines that application of such
provisions are no longer required or desirable. In making such determination,
the Plan Administrator may rely upon an opinion of counsel for the Company.
Without limiting the foregoing, the Plan Administrator may impose such
restrictions, conditions or limitations as it determines appropriate as to the
timing and manner of any resales by a Participant or other subsequent transfers
by a Participant of any shares of Common Stock issued under the Plan, including
without limitation (i) restrictions under an insider trading policy, (ii)
restrictions designed to delay and/or coordinate the timing and manner of sales
by one or more Participants and (iii) restrictions as to the use of a specified
brokerage firm for such resales or other transfers.




SECTION 18
GENERAL PROVISIONS


18.1Clawback/Forfeiture Events


(a)    Awards shall be subject to any clawback policy maintained by the Company,
as it may exist or be amended from time to time, subject to the discretion of
the Plan Administrator. Furthermore, if required by Company policy, by the
Sarbanes-Oxley Act of 2002 and/or by the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 or other applicable laws, each Participant’s
Award shall be conditioned on repayment or forfeiture in accordance with such
applicable laws, Company policy, and any relevant provisions in the related
Award Agreement.


(b)    The Plan Administrator may specify in an Award Agreement or otherwise
that a Participant’s rights, payments, and benefits with respect to an Award
shall be subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, without
limitation, termination of employment or service for Cause, violation of
material policies that may apply to the Participant, breach of noncompetition,


34



--------------------------------------------------------------------------------




confidentiality, or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company or a Subsidiary.


18.2Nontransferability


Unless otherwise provided in the Plan and permitted by law, including but not
limited to the Code, the right of a Participant or Beneficiary to the payment of
any Award granted under the Plan and the rights and privileges conferred thereby
shall not be subject to execution, attachment or similar process and may not be
transferred, assigned, pledged or hypothecated in any manner (whether by
operation of law or otherwise) other than by will or by the applicable laws of
descent and distribution unless the Participant has received the Plan
Administrator’s prior written consent. Except as otherwise provided for under
the Plan, if any Participant attempts to transfer, assign, pledge, hypothecate
or otherwise dispose of any Award under the Plan or of any right or privilege
conferred thereby, contrary to the provisions of the Plan or such Award, or
suffers the sale or levy or any attachment or similar process upon the rights
and privileges conferred hereby, all affected Awards held by such Participant
shall be immediately forfeited.


18.3No Individual Rights


Nothing contained in the Plan, or in any Award granted pursuant to the Plan,
shall confer upon any Participant any right to continue in the employ of, or as
a Consultant for, the Company or a Subsidiary, nor interfere in any way with the
right of the Company or a Subsidiary to terminate the employment or service of
such Participant at any time with or without assigning any reason therefor,
except to the extent expressly provided otherwise in a written agreement between
the Participant and the Company or any Employer.


18.4Other Compensation


Unless determined otherwise by the Plan Administrator or required by contractual
obligations, the grant, vesting or payment of Awards under the Plan shall not be
considered as part of an Employee’s salary or used for the calculation of any
other pay, allowance, pension or other benefit unless otherwise permitted by
other benefit plans provided by the Company or a Subsidiary, or required by law
or by contractual obligations of the Company or a Subsidiary.


18.5Leaves of Absence and Change in Status


Leaves of absence for such periods and purposes conforming to the personnel
policy of the Company, or of a Subsidiary, as applicable, shall not be deemed a
Termination of Service, unless a Participant commences a leave of absence from
which he or she is not expected to return to active employment or service with
the Company or a Subsidiary. The foregoing notwithstanding, with respect to
Incentive Stock Options, employment shall not be deemed to continue beyond the
first three (3) months of such leave unless the Participant’s reemployment
rights are guaranteed by statute or contract. With respect to any Participant
who, after the date an Award is granted under the Plan, ceases to be employed by
or provide services to the Company or a Subsidiary on a full-time basis but
continues to be employed or provide services


35



--------------------------------------------------------------------------------




on a part-time basis, the Plan Administrator may make appropriate adjustments,
as determined in its sole discretion, as to the number of shares issuable under,
the vesting schedule of, or the amount payable under any unvested Awards held by
such Participant.


18.6Transfers


In the event a Participant is transferred from the Company to a Subsidiary, or
vice versa, or is promoted or given different responsibilities, Awards granted
to the Participant prior to such date shall not be affected.


18.7Unfunded Obligations


Any amounts (deferred or otherwise) to be paid to Participants pursuant to the
Plan are unfunded obligations. Neither the Company nor any Subsidiary is
required to segregate any monies from its general funds, to create any trusts or
to make any special deposits with respect to this obligation. The Plan
Administrator, in its sole discretion, may direct the Company to share with a
Subsidiary the costs of a portion of the Awards paid to Participants who are
executives of those companies. Beneficial ownership of any investments,
including trust investments which the Company may make to fulfill this
obligation, shall at all times remain in the Company. Any investments and the
creation or maintenance of any trust or any Participant account shall not create
or constitute a trust or a fiduciary relationship between the Plan
Administrator, the Company or any Subsidiary and a Participant, or otherwise
create any vested or beneficial interest in any Participant or the Participant’s
Beneficiary or the Participant’s creditors in any assets of the Company or a
Subsidiary whatsoever. The Participants shall have no claim against the Company
for any changes in the value of any assets which may be invested or reinvested
by the Company with respect to the Plan.


18.8Beneficiaries


The designation of a Beneficiary shall be on a form provided by the Company,
executed by the Participant (with the consent of the Participant’s spouse, if
required by the Company for reasons of community property or otherwise), and
delivered to a designated representative of the Company. The Company may, in its
discretion, utilize an electronic process for Beneficiary designations. A
Participant may change his or her Beneficiary designation at any time. A
designation by a Participant under any predecessor plans shall remain in effect
under the Plan unless such designation is revoked or changed under the Plan. In
the event that a Participant becomes divorced, a Beneficiary designation under
the Plan or a predecessor plan in favor of his or her divorced spouse shall
become void as of the effective date of the divorce, unless the Participant
re-designates the former spouse as his or her Beneficiary following the
effective date of the divorce. If no Beneficiary is designated, if the
designation is ineffective, or if the Beneficiary dies before the balance of a
Participant’s benefit is paid, the balance shall be paid to the Participant’s
spouse, or if there is no surviving spouse, to the Participant’s estate.
Notwithstanding the foregoing, however, a Participant’s Beneficiary shall be
determined under applicable state law if such state law does not recognize
Beneficiary designations under plans of this sort and is not preempted by laws
which recognize the provisions of this Section 18.8. In the event that the Plan
Administrator determines that two or more claims are made by claimed


36



--------------------------------------------------------------------------------




Beneficiaries against the Plan for an Award, the Plan Administrator may initiate
an interpleader action in a court of competent jurisdiction to resolve the
controversy.


In the event that an Award has vested, its restrictions have lapsed, or it has
been exercised and the underlying shares of Common Stock relating to such award
have been transferred to a brokerage account, it is the responsibility of the
Participant to establish and maintain beneficiary designations with that broker.


18.9Governing Law


The Plan shall be construed and governed in accordance with the laws of the
State of Texas.


18.10Satisfaction of Tax Obligations


Appropriate provision shall be made for all taxes required to be withheld in
connection with the exercise, grant, vesting or other taxable event of Awards
under the applicable laws and regulations of any governmental authority, whether
federal, state or local and whether domestic or foreign, including, without
limitation, the required withholding of a sufficient amount of Common Stock
otherwise issuable to a Participant to satisfy the said required minimum tax
withholding obligations. To the extent provided by the Plan Administrator, a
Participant is permitted to deliver Common Stock (including shares acquired
pursuant to the exercise of an Option or Stock Appreciation Right other than the
Option or Stock Appreciation Right currently being exercised, to the extent
permitted by applicable law) for payment of withholding taxes on the exercise of
an Option or Stock Appreciation Right or upon the grant, vesting or payout of
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units,
Incentive Awards or Other Stock-Based Awards. Common Stock may be required to be
withheld from the shares issuable to a Participant upon the exercise of an
Option or Stock Appreciation Right or upon the grant, vesting or payout of
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units,
Incentive Awards or Other Stock-Based Awards to satisfy such minimum required
tax withholding obligations. Notwithstanding the preceding provisions of this
Section 18.10, withholding taxes may be based on rates in excess of the minimum
required tax withholding rates if (a) the Plan Administrator (i) determines that
such withholding would not result in adverse accounting, tax or other
consequences to the Company or any Employer (other than immaterial
administrative, reporting or similar consequences) and (ii) authorizes
withholding at such greater rates and (b) the holder of the Award consents to
such withholding at such greater rates. The Fair Market Value of Common Stock as
delivered pursuant to this Section 18.10 shall be determined as of the day of
release, and shall be calculated in accordance with Section 2.19.


Any Participant who makes a Section 83(b) election under the Code shall, within
ten (10) days of making such election, notify the Company in writing of such
election and shall provide the Company or such Participant’s Employer with a
copy of such election form filed with the Internal Revenue Service.




37



--------------------------------------------------------------------------------




A Participant is solely responsible for obtaining, or failing to obtain, tax
advice with respect to participation in the Plan prior to the Participant’s (i)
entering into any transaction under or with respect to the Plan, (ii)
designating or choosing the times of distributions under the Plan, or (iii)
disposing of any Common Stock issued under the Plan.


18.11Participants in Foreign Jurisdictions


The Plan Administrator shall have the authority to adopt such modifications,
procedures and subplans as may be necessary or desirable to comply with
provisions of the laws of any countries in which the Company or any Subsidiary
may operate to ensure the viability of the benefits from Awards granted to
Participants employed or providing services in such countries, to meet the
requirements of local laws that permit the Plan to operate in a qualified or
tax-efficient manner, to comply with applicable foreign laws and to meet the
objectives of the Plan; provided, however, that no such action taken pursuant to
this Section 18.11 shall result in a “material revision” of the Plan under
applicable securities exchange governance rules.




SECTION 19
REGULATORY COMPLIANCE


19.1Rule 16b-3 of the Exchange Act and Section 162(m)


The Company’s intention is that, so long as any of the Company’s equity
securities are registered pursuant to Section 12(b) or 12(g) of the Exchange
Act, the Plan shall comply in all respects with the rules of any exchange on
which the Common Stock is traded and with Rule 16b-3. In addition, it is the
Company’s intention that, as to Covered Employees, unless otherwise indicated in
an Award Agreement, Options, Stock Appreciation Rights, Performance Shares,
Performance Units and Incentive Awards shall be designed to qualify as
performance-based compensation under Section 162(m). If any Plan provision is
determined not to be in compliance with the foregoing intentions, that provision
shall be deemed modified as necessary to meet the requirements of any such
exchange, Rule 16b-3 and Section 162(m).


19.2Section 409A


The Plan is intended to be administered, operated and construed in compliance
with Section 409A and any guidance issued thereunder. Notwithstanding this or
any other provision of the Plan to the contrary, the Board or the Plan
Administrator may amend the Plan in any manner, or take any other action, that
either of them determines, in its sole discretion, is necessary, appropriate or
advisable to cause the Plan to comply with Section 409A and any guidance issued
thereunder. Any such action, once taken, shall be deemed to be effective from
the earliest date necessary and applicable to avoid a violation of Section 409A
and shall be final, binding and conclusive on all Employees, Consultants and
other individuals having or claiming any right or interest under the Plan.


Notwithstanding the provisions of the Plan or any Award Agreement, if a
Participant is a “specified employee” upon his or her “separation from service”
(within the meaning of such


38



--------------------------------------------------------------------------------




terms in Section 409A under such definitions and procedures as established by
the Company in accordance with Section 409A), any portion of a payment,
settlement or other distribution made upon such a “separation from service” that
would cause the acceleration of, or an addition to, any taxes pursuant to
Section 409A will not commence or be paid until a date that is six (6) months
and one (1) day following the applicable “separation from service.” Any
payments, settlements or other distributions that are delayed pursuant to this
Section 19.2 following the applicable “separation from service” shall be
accumulated and paid to the Participant in a lump sum without interest on the
first business day immediately following the required delay period.




SECTION 20
ESTABLISHMENT AND TERM OF PLAN


This amended and restated Plan was adopted by the Board on February 8, 2016, and
is subject to approval by the Company’s stockholders at the 2016 annual meeting
of the Company’s stockholders. If this amendment and restatement is not so
approved by the stockholders, then this amendment and restatement shall be void
ab initio, and the Prior Plan shall continue in effect as if this amendment and
restatement had not occurred, and any awards previously granted under the Prior
Plan shall continue in effect under the terms of the grant and the Prior Plan;
provided, further, that thereafter awards may continue to be granted pursuant to
the terms of the Prior Plan, as in effect prior to this amendment and
restatement and as may be otherwise amended thereafter. This amended and
restated Plan shall become effective on the Effective Date if it is approved on
such date by the Company’s stockholders, and the Plan shall remain in effect,
subject to the right of the Board to terminate the Plan at any time pursuant to
Section 21, until all Common Stock subject to it shall have been purchased or
acquired according to the provisions herein. However, in no event may an Award
be granted under the Plan on or after the tenth (10th) anniversary of the
Effective Date. After the Plan is terminated, no future Awards may be granted
pursuant to the Plan, but Awards previously granted shall remain outstanding in
accordance with their applicable terms and conditions and the Plan’s terms and
conditions.




SECTION 21
AMENDMENT, TERMINATION OR DISCONTINUANCE OF PLAN


21.1Amendment of Plan


Subject to approval of the Board with respect to amendments that are required by
law or regulation or stock exchange rules to be submitted to the stockholders of
the Company for approval, the Compensation and Benefits Committee of the Board
may from time to time make such amendments to the Plan as it may deem proper and
in the best interest of the Company, including, without limitation, any
amendment necessary to ensure that the Company may obtain any regulatory
approval referred to in Section 17; provided, however, that (i) to the extent
required by applicable law, regulation or stock exchange rule, and as provided
in Sections 7.3(h) and 8.4, stockholder approval shall be required, and (ii)
except as otherwise provided in the Plan, no change in any Award previously
granted under the Plan may be made without the consent of the Participant if
such change would impair the right of the Participant under the Award to


39



--------------------------------------------------------------------------------




acquire or retain Common Stock or cash that the Participant may have acquired as
a result of the Plan.


21.2Termination or Suspension of Plan


The Compensation and Benefits Committee of the Board may at any time suspend the
operation of or terminate the Plan with respect to any Common Stock or rights
which are not at that time subject to any Award outstanding under the Plan.


21.3Section 162(m) Approval


If so determined by the Plan Administrator, the provisions of the Plan relating
to Performance Goals and Awards that are intended to constitute
“performance-based compensation” under Section 162(m) shall be disclosed to, and
reapproved by, the Company’s stockholders no later than the first stockholder
meeting that occurs in the fifth year following the year in which the Effective
Date occurs (or at any such other time as may be required or allowed by Section
162(m)) in order for Awards that are intended to constitute “performance-based
compensation” under Section 162(m) granted after such time to be exempt from the
deduction limitations of Section 162(m).


IN WITNESS WHEREOF, the Company has caused the Plan to be executed effective as
of May 10, 2016.
ANADARKO PETROLEUM CORPORATION
 
 
 
 
By:
/s/ Julia A. Struble
 
Julia A. Struble
 
Vice President, Human Resources







40

